        Case 2:19-cv-02594-AC Document 17 Filed 07/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FREDERICK E. LEONARD,                             No. 2:19-cv-2594 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    ZUNIGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 6, 2020, plaintiff was ordered to file a first amended complaint. ECF No. 11. On

21   July 17, 2020, the court received a request from plaintiff asking that he be sent a copy of the

22   court’s civil rights complaint form. ECF No. 15.

23          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall send plaintiff a

24   copy of this court’s Civil Rights Complaint By A Prisoner form.

25   DATED: July 21, 2020

26

27

28
                                                        1
